                           3:18-cv-03205-SLD-JEH # 51      Page 1 of 6
                                                                                                   E-FILED
                                                                       Friday, 09 April, 2021 01:59:33 PM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


NATHAN COBBS

               Plaintiff
       v.                                         No. 3:18-cv-03205-SLD-JEH

CAMERON WATSON, et al.

               Defendants.




                               FIRST AMENDED COMPLAINT

       42 U.S.C. §1983 (state, county or municipal defendants)


                               I.    FEDERAL JURISDICTION

       Jurisdiction is based on 28 U.S.C. § 1331, a civil action arising under the United States

Constitution or other federal law.

                                      II.     PARTIES

   A. Plaintiff:

       Nathan A. Cobb
       R-70416
       Western Ill. Correctoinal Center
       2500 Route 99 South, Mt. Sterling, Ill. 62353

   B. Defendants

       Defendant #1:

       Head Warden Cameron Watson (Previously Dismissed)
       Head Warden of WCIL
       2500 Route 99 South, Mt. Sterling, Ill. 62353
                        3:18-cv-03205-SLD-JEH # 51           Page 2 of 6




       Defendant #2:

       Lt. Shufflin, and, Lt. Lindsay
       Lieutenants at Prison on Day Shift.
       2500 Route 99 South, Mt. Sterling, Illinois 62353

       Defendant #3:

       Internal Affairs Lt. Durell, and, I/A c/o Sessions (Both Previously Dismissed)
       Lieutenant of I/A at Western Ill. C.C., I/A c/o Sessions
       2500 Route 99 South, Mt. Sterling, Ill. 62353

       Defendant #4:

       Correctional Officer c/o Scoggs
       Correctional Officer at Prison
       2500 Route 99 South, Mt. Sterling, Ill. 62353

       Defendant #5:

       Tara Goins (Previously Dismissed)
       Greivance Officer at Prison
       2500 Route 99 South, Mt. Sterling, Ill. 62353

                               III.    LITIGATION HISTORY

       A.      Have you brought any other lawsuits in state or federal court dealing with the same

facts involved in this case? No.

       If yes, please describe. NONE.

       B.      Have you brought any other lawsuits in federal court while incarcerated? No.

       C.      If your answer to B is yes, how many? NONE. Describe the lawsuit(s) below.

NONE.

                IV.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       A.      Is there a grievance procedure available at your institution? Yes.

       B.      Have you filed a grievance concerning the facts related to this complaint? Yes.

       If your answer is no, explain why not. ANSWER IS YES!




                                                2
                        3:18-cv-03205-SLD-JEH # 51           Page 3 of 6




       C.      Is the grievance process completed? Yes.

       Grievance report wrote on grievance form was forwarded to Head Warden Cameron

Watson on Jan. 18, 2018, who in turn forwarded the emergency grievance to Ms. Tara Goins who

call me to talk to me face to face on May 19th 2018. Yet, she would not process my emergency

grievance, nor, would she answer my letters to her. She is deliberately blocking exhaustion of

administrative remedies to aid security staff misconduct!

                              V.      STATEMENT OF CLAIM

       Place(s) of the occurrence: Western Ill. Correctional Center

       Date(s) of the occurrence: December 15th 2017

On December 15, 2017 Defendants Lt. Sheffler, Lt. Lindsey and C/O Scoggan maliciously and

sadistically violated my Constitutional rights under the 8th and 14th Amendment. At around 12:30

pm, while I was in handcuffs behind my back and not showing any aggression or resistance inside

the segregation bullpin, that’s outside of camera view. I was put in this bullpin by Defendant I/A

Officer Sessions on investigative status. While on my way to this bullpin Defendant C/O Scoggan

walked up to me and trys to tripp me. But I stepped over his foot and asked him why did he try to

tripp me? Defendant C/O Scoggan states “shut up nigger before I really hurt you.” Plaintiff being

afraid for my safety told him that I didn’t do anything to him for him to have to put his hands on

me! Defendant Scoggan then pushed me into the Seg bullpen to the back wall, whereas he took

his full body weight forward with two thumbs and lodged them under my chin & pressed, choking

me for about (30) seconds, causing great pain and fear forcing me to swing around to get free.

Defendant Scoggan then steps to the side to let Defendant Lt. Sheffler grab my head with both his

hands and slams my head into the wall over and over placing a dash cut over my eye and causing

a concussion to my head. Whereas he than turns me around to face-to-face with him, and slams




                                                3
                        3:18-cv-03205-SLD-JEH # 51            Page 4 of 6




my back spine into the wall causing great pain. He than took his left forearm and pressed it against

my throat with his full body weight, choking me while striking me with his right fist five to ten

times in my left side ribs, fracturing my rib cage! At this point in time Defendant Scoggan comes

and grab my feet causing me to fall backwards and hit the back of my head on the wall. While

Defendant Scoggan held my feet in the air, Defendant Lt. Sheffler continues to punch me in my

ribs as he began to drop kick his right knee into my ribs, causing me to scream out in pain. While

this is taking place, Defendant Lindsey held his left knee against the front of my neck after 3 to 4

knee drops trying to crush my Adam’s apple in my throat. Defendant Scoggan then lets my legs

go and Defendant Lindsey got up taking his knee off my my neck. They then left me handcuff,

bleeding, swollen, locked in the bullpen denying my request for medical attention! Approximately

around 20 minutes later, Defendant Warden Watson comes along doing his rounds signing the

logbooks in Seg. Plaintiff notifys him of what happen. He calls Defendant Lt Durell because that

is who came from Internal Affairs to see and tells me the Warden sent him. 10 (ten) minutes later

I’m taken to Health Care and given stitches to the big dash over my right eye and pain pills, but

no ex-ray to my back & ribs or skull. From their on a deliberate, malicious denial to block

exhaustion of my administrative remedies is carried out by Defendant Tara Goins who refuses to

answer the grievance sent to her by Defendant Watson sent to him on an emergency basis back in

January 2018. Plaintiff was being racially profiled and targeted with each of the Defendants doing

their individual part to ensure this matter is never brought to court while Defendants Lt. Durell and

Head Warden Watson pretends to show concern. After Defendant Watson saw me handcuffed and

gets my emergency grievance he deliberately with malice intent fails to process the grievance as

an emergency grievance, forwards it to Defendant Tara Goins who never sends me a response to

the grievance so I can forward this on Springfield Adm. Review Board for handling. Nor does




                                                 4
                         3:18-cv-03205-SLD-JEH # 51               Page 5 of 6




Defendants C/O Session or Lt. Durell of I/A take any other steps in helping Plaintiff in this matter,

or actions against those staff members for the cruel and unusual excessive force without any

penological justification for the racial profile beating! Each Defendant involved was deliberately

turning a blind eye to the wrong, facilitating it, condoning it, and failing to correct it. Each is liable

for their actions or inactions in the excessive force. Each knew or should have known they was

violating clearly establish Constitutional rights of the Plaintiff.


                                       RELIEF REQUESTED

        Plaintiff asks for $225,000 dollars compensatory damages individually from each

Defendant involve, in their individual capacities and official capacities.            Plaintiff asks for

$50,000.00 dollars punitive damages from each defendant involved in the excessive force and

medical delay and denial done in violation to my 4th, 8th and 14th Amendment clearly establish

Constitutional rights. And Plaintiff ask that Defendant Tara Goins and Warden Watson to held

liable for blocking exhaustion of my administrative remedies and charged punitive and

compensatory damages. Plaintiff further as that this Honorable Court appropriate all marshal

service on each defendant held liable.

        Jury demand: Yes.




                                                    5
3:18-cv-03205-SLD-JEH # 51     Page 6 of 6




                     Original on
                               n File
       , 2021


                  Nathan Cobbs
                  R70416
                  2500 Route 99 South
                  Mt. Sterling, Ill. 62353




                 6
